DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on December 28, 2020 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Morimoto [US 20100141913 A1] teaches an apparatus which projects a pattern of an original onto a substrate by a projection optical system within a chamber to expose the substrate, comprises a measurement unit which performs measurement to calculate a deformation amount of the original, and a controller which calculates a predicted deformation amount of the original and corrects a projection magnification of the projection optical system so as to correct the predicted deformation amount, based on information representing a relationship between the deformation amount with reference to a shape of the original at a certain temperature and a time for which the original receives exposure light. 
	The prior art to Sogard [US 20120099089 A1] teaches reticles used for optical patterning of nanometer-sized features. More specifically, the disclosure pertains to techniques for measuring dimensional changes and distortion of a reticle primarily caused by reticle heating due to incident illumination.

	With regard to claim 16, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically the method comprising steps of emitting, to each of a plurality of locations on an object, one or more measurement beams in order to generate, at each of the respective plurality of locations, a reflected measurement beam off a front surface of object and a 
	Claims 2-15 and 17-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882